—Judgment, Supreme Court, New York County (Clifford Scott, J.,), rendered May 7, 1992 convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the fourth degree and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
In light of the fact that an experienced officer spotted defendant in a high crime area at 3:45 a.m. holding what appeared to be money and a crack vial, probable cause existed for the officer to arrest defendant. (People v McRay, 51 NY2d 594; People v Shaw, 193 AD2d 390 [1st Dept].) Additionally, the officer’s testimony was not manifestly untrue or contrary to common experience and so the IAS Court did not abuse its discretion in admitting into evidence the recovered drugs and the statements of defendant (People v Prochilo, 41 NY2d 759, 761; People v Garafolo, 44 AD2d 86, 88). Concur — Murphy, P. J., Sullivan, Carro, Wallach and Asch, JJ.